Citation Nr: 0629359	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  01-09 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The period and nature of the veteran's service has not been 
fully established, though it appears clear that the veteran 
did have active duty in 1975.  A May 1993 response to an RO 
request to the service department appears to indicate that 
the veteran had service from May 25, 1975, to October 25, 
1975 and an August 1998 correspondence likewise conveys that 
the veteran's service had been verified.  Additional attempts 
to verify the veteran's service or obtain his service medical 
records, however, have been unsuccessful.  

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
denied service connection for schizophrenia.  The RO issued a 
notice of the decision in April 2001, and the veteran, 
through his sister, M.A., timely filed a Notice of 
Disagreement (NOD) in May 2001.  Subsequently, in November 
2001 the RO provided a Statement of the Case (SOC), and the 
veteran timely filed a substantive appeal.

The veteran did not request a hearing on this matter.

On appeal in August 2003, the Board remanded the case for 
further development, to include providing proper Veterans 
Claims Assistance Act (VCAA) notice to the veteran, gathering 
any Social Security records, inquiring of the veteran's 
sister whether the veteran received psychiatric treatment 
prior to service and whether the death of the veteran's 
mother had any relation to the veteran's claimed difficulties 
in 1975.   

The RO issued multiple Supplemental Statements of the Case 
(SSOCs) in January, February and June 2006.

As explained in more detail below, this appeal must be 
REMANDED again to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In is apparent that the veteran was on active duty from May 
1975 to October 1975.  Private medical reports dating as far 
back as 1977 to the most recent VA medical examination in 
August 1998 demonstrate a consistent and unbroken diagnosis 
of schizophrenia.  The veteran's sister contends that the 
veteran had psychiatric problems while on active duty and was 
separated from service as a result.  There are no service 
medical records in the claims file.  Despite numerous 
attempts, VA has been unable to secure these records.  A 
summary of these attempts follows.   

In a May 1993 VA Form 10-7131, a VA Administrative Officer 
indicated that he had verified the veteran's dates of active 
duty service for the National Guard or Reserves from May 1975 
to October 1975.

Many subsequent VA Form 21-3101 Requests for Information have 
been submitted to confirm the veteran's period of service and 
ascertain his SMRs.  An October 1994 Request contained a 
negative response, as did a July 1999 response from the 
National Personnel Records Center (NPRC).  

In October 2000 the RO issued a letter to the veteran 
indicating that the NPRC had been unable to locate his SMRs 
and that any further attempts would be futile, and a November 
2000 VA Form 21-3101 Request for Information about the 
veteran's active service indicated that VA had exhausted all 
avenues to obtain the veteran's SMRs.  A July 2001 VA Form 
21-3101 Request for Information similarly revealed that no 
records could be located under his name and social security 
number.  

In December 2005, the AMC again attempted to retrieve the 
veteran's SMRs, but no records were located at the Military 
Personnel Records Center (MPRC).  Additionally, the AMC was 
informed that based in the veteran's dates of service and the 
information provided, the veteran may have been in the 
National Guard, and was further advised that it should 
contact the state for possible service information and 
medical records.  (Emphasis added.)  In an apparent follow-up 
Request for Information, dated June 2005, the AMC was advised 
that an e-mail had been sent to the RO for additional 
information.  No other attempts to retrieve the veteran's 
SMRs have occurred since that time.

It is not clear whether the RO has requested records from the 
Illinois Army National Guard.  The RO must contact the 
Illinois Army National Guard in an effort to obtain the 
veteran's service personnel records and all service medical 
records.  See 38 C.F.R. § 3.159(c)(2) (2005).

The Board is cognizant of the multiple attempts that have 
been made to secure the veteran's SMRs.  However, the Court 
of Appeals for Veterans Claims has held that, in cases where 
records once in the hands of the Government are missing, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In 
this case, with the veteran's schizophrenia diagnosed within 
two years of service, and given the contentions made in 
support of the claim relating to alleged in-service 
psychiatric symptoms and an early separation from service as 
a result, the service medical records are obviously critical 
in arriving at a proper decision.  It is also pertinent to 
point out that records of a Federal department or agency must 
be sought until it is reasonably certain that such records do 
not exist or that further efforts to obtain these records 
would be futile.  38 U.S.C.A. § 5103A(b)(3).

The Board further notes that in the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As noted above, private medical reports beginning in 1977, 
within 2 years of service, to the most recent VA medical 
examination in August 1998 show that the veteran has had 
schizophrenia.  The veteran's sister contends that the 
veteran had psychiatric problems while on active duty and was 
separated from service as a result.  The absence of service 
medical records is obviously through no fault of the veteran.  
Under these circumstances, the Board finds that, even if no 
service medical or personnel records are obtained pursuant to 
this remand, there is a duty to provide a current psychiatric 
examination that includes an opinion addressing the question 
of whether the veteran's schizophrenia began during or as a 
result of some incident of service.  Id.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should contact the Illinois 
Army National Guard to determine whether 
the veteran had active duty with the IANG 
and, if so, all of the veteran's service 
personnel and medical records for his 
period of service must be secured. 

2.  If no records are identified as a 
result of paragraph 1, the RO should 
contact the Army Reserve Personnel Records 
Center to determine if any records of the 
veteran have been forwarded to that 
facility.

3.  The veteran must be afforded a VA 
psychiatric examination to determine the 
approximate onset date and/or etiology of 
his schizophrenia.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed and the results noted 
in the examination report.  The examiner 
must review the veteran's claims file in 
association with the examination.  The 
psychiatrist is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran's 
schizophrenia began during service or is 
causally linked to any incident of or 
finding recorded during service.  The 
examination report must include a complete 
rationale for all opinions expressed.

The psychiatrist is advised that an 
opinion of "more likely" or "as likely" 
would support a finding of the claimed 
approximate onset date or causal link, 
whereas "less likely" would weigh against 
the claim.

The psychiatrist physician is requested to 
provide a rationale for any opinion 
expressed.  If the examiner finds it 
impossible to provide any part of the 
requested opinion without resort to pure 
speculation, he or she should so indicate.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the claim for service 
connection for schizophrenia.  If the 
benefit sought is not granted, the veteran 
and his representative should be furnished 
with a supplemental statement of the case 
(SSOC) and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


